       STEVE BROWN & ASSOCIATES, LLC
 1         1414 EAST INDIAN SCHOOL ROAD, SUITE 200
                 PHOENIX, ARIZONA 85014-4982
 2                      (602) 264-9224

 3
     Steven J. Brown (#010792)
 4   sbrown@sjbrownlaw.com
 5   Attorney for Pacific Premier Bank

 6                       IN THE UNITED STATES BANKRUPTCY COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8

 9   In re:                                           In Proceedings Under Chapter 11
10
     REDWOOD EMPIRE LODGING,                          Case No. 3:21-bk-04678-EPB
11   LP,
                  Debtor.                             NOTICE OF APPEARANCE AND
12                                                    REQUEST FOR NOTICE
13

14

15

16            PLEASE TAKE NOTICE that Steven J. Brown of the law firm Steve Brown &

17   Associates, LLC, hereby enters his appearance in the above captioned action on behalf of Pacific
18
     Premier Bank.
19
              The undersigned hereby requests notice of all orders and filings in this proceeding be
20

21   served upon him at the address indicated below:

22                                    Steven J. Brown
23
                                      Steve Brown & Associates, LLC
                                      1414 East Indian School Road, Suite 200
24                                    Phoenix, AZ 85014-4982
                                      sbrown@sjbrownlaw.com
25
     ...
26
     ...

     Case 3:21-bk-04678-EPB           Doc 25 Filed 06/18/21 Entered 06/18/21 09:53:49     Desc
                                      Main Document     Page 1 of 2
           DATED this 18th day of June, 2021.
 1

 2                                            STEVE BROWN & ASSOCIATES, LLC
 3                                            By /s/ Steven J. Brown (#010792)
 4                                                  Steven J. Brown
                                                    1414 East Indian School Road, Suite 200
 5                                                  Phoenix, Arizona 85014-4982
                                                    Attorney for Pacific Premier Bank
 6

 7   COPY electronically filed and served via ECF on
     CM/ECF users on June 18, 2021, which
 8   constitutes service pursuant to L.R. Bankr. P. 9076-1:
 9
     Isaac M. Gabriel
10   Jason D. Curry
     Michael Galen
11
     Quarles & Brady LLP
12   2 N. Central Avenue
     Phoenix, AZ 85004-2391
13   isaac.gabriel@quarles.com
14   jason.curry@quarles.com
     michael.galen@quarles.com
15   Attorneys for Debtor
16
     Larry L. Watson
17   Office of The U.S. Trustee
     230 North First Avenue, Suite 204
18   Phoenix, AZ 85003-1706
19   larry.watson@usdoj.gov
     Attorney for U.S. Trustee
20
     James B. Ball
21
     Ball, Santin & McLeran, PLC
22   2999 N. 44th Street, Suite 500
     Phoenix, Arizona 85018
23   ball@bsmplc.com
24
     Attorney for Poppy Bank

25
     By    /s/ Karen Flaaen, CP
26


                                                    2

     Case 3:21-bk-04678-EPB       Doc 25 Filed 06/18/21 Entered 06/18/21 09:53:49     Desc
                                  Main Document     Page 2 of 2
